Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of January
20, 2005, by and between BioDelivery Sciences International, Inc., a Delaware
corporation having a place of business at 4 Bruce Street, Newark NJ 07103 (the
“Company”), and Sigma Tau Finanziaria S.p.A., with the registered office at Via
Sudafrica 20 – 00144 – Rome - Italy (the “Investor”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has developed and is developing through its research
activity and owns and/or controls PATENTS and the KNOW-HOW (each as hereinafter
respectively defined) relating to the encochleation of pharmaceuticals for
delivery into human beings; and

 

WHEREAS, in connection with such activities, the Company desires to sell and
issue to the Investor, and the Investor wishes to purchase from the Company,
shares of the Company’s common stock, par value $.001 per share (the “Shares”)
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

The following terms as used in this Agreement (or the Exhibits hereto) have the
meanings set forth below:

 

1.1 “AFFILIATED COMPANIES” or “AFFILIATES” means: (i) any entity, more than
fifty percent (50%) of the voting equity interests of which is owned and/or
controlled directly or indirectly by the referenced party; (ii) any entity which
directly or indirectly owns and/or controls more than fifty percent (50%) of the
voting equity interests of the referenced party; (iii) any entity which is
directly or indirectly under common control of the referenced party through
common ownership or which is directly or indirectly under common control of the
respective shareholders of the referenced party. For purposes of this Agreement,
only Arius Pharmaceuticals, Inc., a Delaware corporation, shall be deemed to be
an AFFILIATE or AFFILIATED COMPANY of the Company.



--------------------------------------------------------------------------------

1.2 “COMPOUNDS” means the four chemical compounds listed on Exhibit B attached
hereto, covered by certain patents and know-how owned or under the CONTROL of
the Investor or its AFFILIATES. Other chemical compounds may be added from time
to time by Investor or its AFFILIATES upon prior written communication to the
Company.

 

1.3 “DEVELOPMENT PLAN” means the development plan that the Investor (or its
Affiliates) and the Company shall in agree upon as soon as possible after
signature hereof (the parties envisage within sixty (60) days from the date
hereof), which plan shall set forth respective duties and responsibilities for,
among other matters as may be agreed to, the encochleation of the COMPOUNDS and
the development and registration of the PRODUCTS in the FIELD.

 

1.4 “IND” means an Investigational New Drug Application filed with the FDA or a
corresponding application filed with an AGENCY with respect to development of
the COMPOUNDS into a PRODUCT in the FIELD applicable in any country in the
TERRITORY.

 

1.5 “KNOW-HOW” means all information and data, technical information, trade
secrets, specifications, instructions, processes, formulae, expertise and
information relating to the PATENTS in the FIELD which are: (i) developed and
owned by or under the CONTROL of the Company or any AFFILIATE thereof as of the
EFFECTIVE DATE or during the term of this Agreement and (ii) used or potentially
useable by Investor’s AFFILIATES in connection with the development,
registering, using, manufacturing and commercializing of the PRODUCTS in the
FIELD.

 

1.6 “PATENTS” means: (i) all the patents and the patent applications relating to
drug cochleate composition, cochleate delivery system (including but not limited
to, the Company’s lipid-based cochleate delivery system) and cochleate
formulations developed and owned by or under the control of the Company or any
AFFILIATE thereof as of the date hereof, as specifically set forth and described
on Exhibit A attached hereto (and/or related or similar patents and patent
applications relating to such delivery systems generated by the Company during
the term of this Agreement); (ii) all patents arising from said applications and
all patents and/or patent applications based upon and/or claiming the priority
date(s) of any of the foregoing; (iii) any additions, divisions, continuations,
continuations-in-part, amendments, amalgamations and reissues of such
applications or patents; (iv) any confirmation, importation or registration
patents thereof or therefor; and (v) any extensions and renewals of all such
patents and/or patent applications in whatever legal form and/or by whatever
legal title they are granted, including but not limited to, Supplementary
Protection Certificate(s) or equivalent

 

1.7 “FIELD” means solely the use in oncology, cardiovascular and immunology
pharmaceuticals.

 

1.8 “PRODUCTS” means any product in finished pharmaceutical form for use and
sale in the FIELD containing the COMPOUNDS formulated with and incorporating the
PATENTS and KNOW-HOW.

 

2



--------------------------------------------------------------------------------

It is understood that the definitions above shall have the same meaning
regardless of whether a term is used in the singular or plural form.

 

ARTICLE II

 

PURCHASE AND SALE OF COMMON STOCK;

 

Section 2.1 Purchase and Sale of Common Stock. Upon the terms and conditions set
forth in this Agreement, the Company shall issue and sell the Shares to the
Investor, and the Investor shall purchase the Shares from Company. The parties
agree that the proceeds from the sale of the Shares may be used by the Company
in its sole discretion.

 

Section 2.2 Purchase Price; Number of Shares. The aggregate purchase price for
all Shares purchase pursuant to this Agreement shall be as set forth on Exhibit
C hereto (the “Aggregate Purchase Price”). The number of Shares purchased shall
be equal to the applicable portion of the Aggregate Purchase Price set forth on
Exhibit C hereto divided by the applicable Per Share Price. As used herein, the
term “Per Share Price” shall mean a price per share equal to: (i) $4.25 for the
initial $250,000 worth of Shares purchased as of the date hereof and (ii) for
the remaining Shares to be purchased hereunder, the lesser of: (A) $4.25 and (B)
the average of the closing trade price of the Shares as quoted on NASDAQ Small
Cap Market for the ten (10) trading days through and including the applicable
Closing Date (as defined below), it being understood and agreed that the Per
Share Price for all Shares purchased under this clause (ii) shall have an
absolute floor of $3.38, regardless of the then applicable closing trade price
of the Shares as quoted on NASDAQ Small Cap Market.

 

Section 2.3 Closings.

 

(a) Each closing of the purchase and sale of the Shares contemplated hereby
(each, a “Closing”) shall take place: (a) on the date hereof, with respect to
the initial $250,000 of Shares purchased on the date hereof and (b) no later
than the fourth (4th) Business Day following the occurrence of the applicable
milestone events described on Exhibit C hereto (the dates referred to clauses
(a) and (b) of this Section 2.3 being referred to herein each as a “Closing
Date”). The Closing may be conducted in person (at such place as may be agreed
to by the parties) or remotely by facsimile or other electronic means. As used
herein, the term “Business Day” means the date on which banks are open for
business in both New York City and Milan, Italy.

 

(b) At each Closing, Investor shall deliver to the Company the applicable
portion of the Aggregate Purchase Price (as set forth on Exhibit C hereto) in
consideration of the Shares purchased by Investor hereunder by wire transfer in
immediately available U.S. dollars to an account designated in writing by the
Company. Three days after each Closing (upon determination of the number of
Shares), the Company shall deliver to Investor certificates, with the number of
and denomination of such certificates as reasonably requested by Investor,
representing the Shares purchased hereunder by Investor registered in the name
of Investor or its

 

3



--------------------------------------------------------------------------------

nominee (provided such nominee shall make to the Company all of the
representations set forth in Section 3.2 hereof). All such certificates shall
contain appropriate legends for U.S. securities laws purposes.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to Investor as of the date
hereof and as of the Closing Date:

 

(a) Organization and Qualification. The Company is a corporation duly
incorporated and existing in good standing under the laws of the State of
Delaware.

 

(b) Authorization; Enforcement. (i) the Company has the requisite corporate
power and authority to enter into and perform this Agreement and to issue the
Shares in accordance with the terms hereof, (ii) the execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including the issuance of the Shares, have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its board of directors (the “Board”) or Company
stockholders is required, and (iii) this Agreement constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

 

(c) Issuance of the Shares. The Shares are duly authorized and will, when
issued, be validly issued, fully paid and non-assessable, free and clear of any
and all liens, claims and encumbrances, other than securities law restrictive
legends until the Shares can be sold without being registered with the United
States Securities and Exchange Commission.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby and
thereby do not and will not (i) result in a violation of the Company’s
organizational documents, or (ii) conflict with any material agreement,
indenture or instrument to which the Company is a party, or (iii) result in a
violation of any law, rule, regulation, or any order, judgment or decree of any
court or governmental agency applicable to the Company. The Company is not
required to obtain any consent or authorization of any U.S. governmental agency
in order for it to perform its obligations under this Agreement.

 

Section 3.2 Representations and Warranties of the Investor. Investor hereby
makes the following representations and warranties to the Company as of the date
hereof and on and as of the Closing Date:

 

4



--------------------------------------------------------------------------------

(a) Authorization; Enforcement. (i) Investor has the requisite power and
authority to enter into and perform this Agreement and to purchase the Shares
being sold hereunder, (ii) the execution and delivery of this Agreement by
Investor and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action, and (iii) this
Agreement constitutes a valid and binding obligation of Investor, enforceable
against Investor in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of creditors’ rights and remedies or by other equitable principles of general
application.

 

(b) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by Investor of the transactions contemplated hereby and thereby
do not and will not: (i) result in a violation of Investor’s organizational
documents, or (ii) conflict with any material agreement, indenture or instrument
to which Investor is a party, or (iii) result in a violation of any law, rule,
regulation, or any order, judgment or decree of any court or governmental agency
applicable to Investor. Investor is not required to obtain any consent or
authorization of any governmental agency in order for it to perform its
obligations under this Agreement.

 

(c) Investment Representations. Investor: (i) is an “accredited investor” as
defined by U.S. federal securities laws, (ii) is purchasing the Shares for its
own account and not with a view to distribution in violation of any applicable
securities laws, (iii) has no present intention to sell the Shares and Investor
has no present arrangement (whether or not legally binding) to sell the Shares
to or through any person or entity, (iv) is not and has not relied on the
Company for any legal, investment or tax considerations involved in the
purchase, ownership and disposition of the Shares and (v) is willing and able to
bear the economic risks of an investment in the Company for an indefinite period
of time.

 

ARTICLE IV

 

RESALE RESTRICTIONS

 

Section 4.1 Resale Restrictions. Investor acknowledges and agrees that: (i) the
Shares have not and will not been registered under the Securities Act of 1933,
as amended, or under any applicable state securities or blue sky laws or the
laws of any other jurisdiction, and (ii) the Shares cannot be resold unless they
are so registered or unless an exemption from registration is available.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1 Consent to Jurisdiction.

 

(a) The Company and Investor: (i) hereby irrevocably submit to the exclusive
jurisdiction of the United States District Court, the State courts and other
courts of the United

 

5



--------------------------------------------------------------------------------

States sitting in Newark, New Jersey for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement and (ii) hereby waive,
and agree not to assert in any such suit action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. The Company and Investor consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this paragraph shall affect or
limit any right to serve process in any other manner permitted by law.

 

Section 5.2 Entire Agreement; Amendment. This Agreement, contains the entire
understanding of the parties with respect to the matters covered hereby and,
except as specifically set forth herein, neither the Company nor Investor make
any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by a
written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought.

 

Section 5.3 Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by overnight courier (prepaid) or if delivered by facsimile
transmission, to the Company (Facsimile number: + (919) 653-5161, Attn: Dr. Mark
Sirgo) or Investor (Facsimile number: + 39.06 54 220453, Attn: Mr. Antonio
Nicolai) at their respective addresses set forth in the introductory paragraph
hereof and/or the facsimile numbers set forth in this Section 5.3. Any party
hereto may, by notice properly given, change its address for future notice
hereunder. Notice shall be deemed to have been given: (a) upon personal
delivery, if delivered by hand or by mail, postage prepaid, or (b) on the
business day received if sent by facsimile transmission (if receipt is
electronically confirmed) or by a prepaid overnight courier service.

 

Section 5.4 Indemnity. Each party shall indemnify each other party against any
loss, cost or damages (including reasonable attorney’s fees but excluding
consequential damages) incurred as a result of such parties’ breach of any
representation, warranty, covenant or agreement in this Agreement.

 

Section 5.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

 

Section 5.6 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

Section 5.7 Successors and Assigns. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. The parties hereto may amend this
Agreement without notice to or the

 

6



--------------------------------------------------------------------------------

consent of any third party. The Company and Investor may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other party (which consent shall not be unreasonably withheld),
except that the Company may assign this Agreement in connection with a merger,
acquisition or the sale of all or substantially all of its assets provided that
the Company is not released from any of its obligations hereunder, such assignee
assumes all obligations of the Company hereunder, and appropriate adjustment of
the provisions contained in this Agreement is made, in form and substance
reasonably satisfactory to Investor, to place Investor in the same position as
it would have been but for such assignment; and except further that upon 30 days
prior written notice to the Company, the Investor may assign at any time this
Agreement or any rights or obligations hereunder to any of Investor’s AFFILIATES
without the prior written consent of the Company.

 

Section 5.8 Confidentiality.

 

(a) The Company and Investor agree to keep and have kept in strict confidence
all Confidential Information (as defined below) received from the other party
under the terms of this Agreement. The Company and Investor agree to use
Confidential Information only for the purposes of this Agreement and pursuant to
the rights granted to, respectively, the Company and Investor under this
Agreement and in no way harmful to or competitive with the other party. In
particular, the Company and Investor agree not to disclose such information and
data to any third party other than: (i) their respective AFFILIATED COMPANIES;
or (ii) their respective officers, directors, employees, AFFILIATES, agents and
representatives, but solely to the extent necessary for furthering the purposes
of this Agreement, provided that any such person or entity agrees in writing to
maintain the confidentiality of the Confidential Information in a manner
consistent with the confidentiality provisions of this Agreement. Investor
acknowledges that, in addition to protecting the legitimate business purposes of
the parties hereto, a purpose of the foregoing confidentiality provisions is so
that the Company may maintain compliance with Regulation FD promulgated by the
Securities and Exchange Commission.

 

(b) Notwithstanding the foregoing, each party may disclose Confidential
Information: (i) to any governmental agency (including, without limitation, the
U.S. Securities and Exchange Commission) to the extent that such disclosure: (A)
is necessary for the purposes of this Agreement and/or (B) is legally required
or (ii) pursuant to any subpoena or valid order of a court or any other
governmental body. The receiving party may only make the foregoing permitted
disclosures if it limits disclosure to that purpose, after giving the disclosing
party prompt written notice of any instance of such a requirement in reasonable
time for the disclosing party to take steps to object to or to limit such
disclosure. In the event of disclosures required by law, the receiving party
shall cooperate with the disclosing party as reasonably requested thereby.

 

(c) As used in this Agreement, the term “Confidential Information” means, with
respect to either party, as the case may be, any oral or written knowledge,
trade secrets, technical data, mechanical equipment, know-how or other
information of any kind, including, but not limited to, that which relates to
research, data, algorithms, formulae, chemical entities, compounds, reaction
maps, mixtures, product plans, products, services, customers, organization,
markets, software, developments, inventions, patents and other intellectual
property, manufacturing processes, methods, designs, drawings, product or
satisfaction surveys,

 

7



--------------------------------------------------------------------------------

questionnaires, marketing or finances and any written or oral plans, lists or
other documentation of a party, regardless of how memorialized. Without limiting
the generality of the foregoing, Confidential Information includes any reports
or documents created by the receiving party that include, summarize or refer to
the disclosing party’s Confidential Information disclosed hereunder.

 

(d) The term “Confidential Information” does not include information that: (i)
is in the possession of the receiving party at the time of disclosure without
violation of any duty to the disclosing party, as shown by the receiving party’s
files and records immediately prior to the time of disclosure, (ii) prior or
after the time of disclosure becomes part of the public knowledge or literature,
not as a result of any inaction or action of the receiving party; or (iii) is
approved by the disclosing party, in writing, for release.

 

Section 5.9 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 5.10 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New Jersey,
U.S.A., without regard to such state’s principles of conflict of laws.

 

Section 5.11 Survival. The representations and warranties and the agreements and
covenants of the Company and Investor contained herein shall survive the
Closing.

 

Section 5.12 Execution. This Agreement may be executed in two or more
counterparts, each of which may be delivered by facsimile transmission and all
of which shall be considered one and the same agreement, it being understood
that all parties need not sign the same counterpart.

 

Section 5.13 Attorneys’ Fees. Investor shall be entitled to recover from the
Company the reasonable attorney’s fees and expenses incurred by Investor in
connection with enforcement by Investor of any obligation of the Company under
this Agreement.

 

Section 5.14 Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience of reference only and do not constitute a part of
and shall not be utilized in interpreting this Agreement.

 

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed as of the date first above written.

 

COMPANY: BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Francis E. O’Donnell, Jr.

--------------------------------------------------------------------------------

Printed Name:   Francis E. O’Donnell, Jr. Title:   Chairman and CEO INVESTOR:
SIGMA TAU FINANZIARIA S.P.A. By:  

/s/ Antonio Nicolai

--------------------------------------------------------------------------------

Printed Name:   Antonio Nicolai     Title: Managing Director

 

9



--------------------------------------------------------------------------------

Exhibit A

 

PATENTS

 

Docket No./Title/Country

--------------------------------------------------------------------------------

 

Appln No./ Patent No.

--------------------------------------------------------------------------------

BSZ-005: Liposome Methods and Composition

US

  4,663,161 BSZ-005DV: Reconstituting Viral Glycoproteins Into Large
Phospholipid Vesicles

US

  4,871,488 BSZ-006: Protein-or Peptide-Cochleate Vaccines and Methods of
Immunizing Using the Same BSZ-006CP: Stabilizing And Delivery Means of
Biological Molecules

US

  5,643,574

Int’l (PC)

  US94/10913

Canada

  2,169,297

Australia

  689505

Europe (incl.)

  0 722 338

Great Britain

  94930484.4

Sweden

  0 722 338

Austria

  0 722 338

Switzerland

  E 20 3413

Ireland

  0 722 338

Italy

  0 722 338

France

  0 722 338

Germany

  0 722 338

US (CN)

  08/629,923

US (CP)

  5,840,707

Int’l (CP2PC)

  US96/01704

Australia(CP2AU1)

  49748/96

Australia(CP2AU2)

  32599/00

Australia(CP2AU3)

  2002300615

Canada(CP2CA)

  2,212,238

Europe (CP2EP)

  96906334.6

Japan (CP2JP)

  8-525713

US (CP3)

  5,994,318

Int’l (CP3PC)

  US97/02632

Canada (CP3CA)

  2,246,754

 

A-1



--------------------------------------------------------------------------------

Docket No./Title/Country

--------------------------------------------------------------------------------

 

Appln No./ Patent No.

--------------------------------------------------------------------------------

BSZ-007: Protein-Lipid Vesicles and Autogenous Vaccine Comprising The Same

US

  5,834,015

US (CP)

  6,165,502

Int’l (PC)

  US97/08422

Australia

  722647

Canada

  2,264,646

Europe

  97940721.0

Japan

  10-513692 BSZ-009: Nanocochleate Formulations, Process of Preparation and
Method of Delivery of Pharmaceutical Agents

US

  6,153,217

Int’l (PC)

  US00/01684

Australia

  3213/00

Canada

  2,358,505

Europe

  00 909 961.5

Japan

  2000-594446

US (CP)

  09/613,840

US (CPCN)

  10/421,358

Int’l (CPPC)

  US01/02299

Australia (CPAU)

  31114/01

Canada (CPCA)

  2,397,792

Europe (CPEP)

  01 903 273.9

Japan (CPJP)

  2001-552865 BSZ-010: Cochleates From Purified Soy Phosphatidylserine

US

  10/105,314

US (CN)

  10/304,567

Int’l (PC)

  PCT/US03/09562

AU

  2003224796

CA

  2480265

EP

  03 72 1486.3

JP

  2003-579752 BSZ-014: Geodate Delivery Vehicles

US (PR)

  60/422,989

US (PR)

  60/440,284

US

  10/701,364

 

A-2



--------------------------------------------------------------------------------

Docket No./Title/Country

--------------------------------------------------------------------------------

 

Appln No./ Patent No.

--------------------------------------------------------------------------------

PCT

  PCT/US03/35136 BSZ-016: Rigid Liposomal Compositions

US (PR)

  60/531,546

US (PR)

  60/565,120

PCT

  not yet assigned BSZ-017: Cochleate Preparations of Fragile Nutrients

US (PR)

  60/440,120

US (PR)

  60/465,754

US

  10/759,381

PCT

  PCT/US04/01236 BSZ-018: Antisense Cochleates

US (PR)

  60/461,483

US (PR)

  60/463,076 BSZ-020: Cochleates Including Aggregation Inhibitors

US (PR)

  60/502,557

US(PR)

  60/537,252 BSZ-023: Novel Encochleation Methods, Cochleates and Methods of Use

US (PR)

  60/499,247

US(PR)

  60/532,755 BSZ-038: Replacement Enzyme Cochleates

US (PR)

  60/541,707 BSZ-039 Apoprotein Cochleate Compositions

US (PR)

  60/540,269 BSZ-049 Cochleate Compositions Directed Against Expression of
Proteins

US

  10/822,235

PCT

  PCT/US04/011020 BSZ-050 Novel Encochleation Methods, Cochleates and Methods of
Use

US

  10/822,230

PCT

  PCT/US04/011026

 

A-3



--------------------------------------------------------------------------------

Exhibit B

 

COMPOUNDS

 

**[CONFIDENTIAL TREATMENT REQUESTED FOR THIS EXHIBIT]**

 

B-1



--------------------------------------------------------------------------------

Exhibit C

 

SHARE PURCHASE MILESTONES

 

As used in the Agreement, the term “Aggregate Purchase Price” means a total
amount equal to US $1,750,000 (One Million Seven Hundred Fifty Thousand United
States Dollars), to be paid to the Company upon the occurrence of the following
milestones:

 

1. US $250,000 simultaneously with the execution of this Agreement by the
parties.

 

2. US $250,000 (one time only) upon the first successful achievement of the
proof of principle of any PRODUCT in an animal model in order to generate such
PRODUCT in accordance with the DEVELOPMENT PLAN.

 

3. US $250,000 (one time only) upon the successful completion of the first
industrial scale-up process of any PRODUCT and accomplishment of the related
manufacturing in accordance with the cGMPs and with the DEVELOPMENT PLAN.

 

4. US $250,000 upon approval of the first IND for any PRODUCT (such product, the
“FIRST PRODUCT”) to be used in a human study on such FIRST PRODUCT in accordance
with the DEVELOPMENT PLAN.

 

5. US $250,000 upon approval of the second IND for any PRODUCT (such product,
the “SECOND PRODUCT”) to be used in a human study on such SECOND PRODUCT in
accordance with the DEVELOPMENT PLAN.

 

6. US $250,000 upon approval of the third IND for any PRODUCT (such product, the
“THIRD PRODUCT”) to be used in a human study on such THIRD PRODUCT in accordance
with the DEVELOPMENT PLAN.

 

7. US $250,000 upon approval of the fourth IND for any PRODUCT (such product,
the “FOURTH PRODUCT”) to be used in a human study on such FOURTH PRODUCT in
accordance with the DEVELOPMENT PLAN.

 

C-1